GORDON, District Judge
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The appeal from the Municipal Court came on for trial de novo on the 23rd day of March, 1965. The testimony of Louis L. Lorillard was taken and the arguments of counsel were made. The Court permitted counsel for both sides to submit briefs. The last brief was filed by counsel for the petitioner-appellant on the 14th day of April, 1965. The Court has reviewed the law pertaining to the case and the facts of the case and makes the following:
FINDINGS OF FACT
1. The petitioner-appellant, Louis L. Lorillard, is a resident of St. Croix, Virgin Islands.
2. The petitioner’s former wife, Elaine G. Lorillard, is a resident of New York City, New York.
3. Elaine G. Lorillard instituted an action in the Family Court in the State of New York, City of New York, County of New York under the provisions of the Uniform Support of Dependents Law of the State of New York. Pursuant to the proper local law an action was instituted in the Municipal Court of St. Croix, entitled The Government of the Virgin Islands v. Louis L. Lorillard, case number JDR 163-1963. The action in the Municipal Court of St. Croix was based on the certificate of the Judge of the Family Court, The Honorable Leonard E. Ruisi. Hearings were held in the Municipal Court and the Judge of the Municipal Court entered an order on the 31st day of July, 1964, the pertinent provision of which is:
*123“That respondent pay to petitioner, at the Office of the Clerk of the Municipal Court of St. Croix in Christiansted, Virgin Islands, as and for her support, and the support of the two minor children of the parties, to wit, Edith Lorillard, 17 years of age and Pierre Livingston Lorillard, 15 years of age, the sum of $700.00 per month, . . .”
4. Louis L. Lorillard’s earnings vary from $100 per week to $130 per week. He also receives periodically as a gift from his mother the sum of approximately $500.00 a month.
5. Louis L. Lorillard obtained an ex parte divorce from Elaine G. Lorillard in the State of Arkansas on July 11, 1962 and has since remarried and lives with his present wife in St. Croix, Virgin Islands.
6. Issue of the marriage between Louis L. Lorillard and Elaine G. Lorillard are Edith Lorillard, now 18 years of age and Pierre Livingston Lorillard, now 16 years of age.
Prom the foregoing findings of fact, the Court makes the following:
CONCLUSIONS OF LAW
1. The Court has jurisdiction to hear this appeal de novo pursuant to Title 4 Virgin Islands Code § 33 since the appeal was filed before the enactment of Bill No. 23071 by the Sixth Legislature of the Virgin Islands of the United States.
2. Louis L. Lorillard has no duty to support his former wife, Elaine G. Lorillard. Title 16 Virgin Islands Code § 342(a)(1).
3. Louis L. Lorillard has no duty to support his daughter, Edith Lorillard, because she is over 18 years of age. Title 16 Virgin Islands Code § 342(a) (3).
4. Louis L. Lorillard has a duty to support his son, Pierre Livingston Lorillard, age 16. Title 16 Virgin Islands Code § 342(a) (3).
*1245. Louis L. Lorillard shall pay as and for the support of his son, Pierre Livingston Lorillard, the sum of $125.00 a month. Said payments to commence on May 1, 1965 and to continue until further order of the Court.

 Bill No. 2307 was vetoed. Act No. 1291, having similar provisions, was passed and approved.